Citation Nr: 0314779	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a lumbosacral spine injury, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right scapula (major), currently rated 
as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.  In February 2001, the Board 
remanded the claim for the purpose of obtaining additional 
information.  The claim has since been returned to the Board 
for review.  

The issue of entitlement to a TDIU will be discussed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO.

2.  The veteran's lumbar spine disability is manifested by 
complaints of pain and minimal limitation of motion.  Muscle 
spasms have not been noted and sciatic neuropathy and absent 
ankle jerk have not been diagnosed.  The veteran suffers from 
recurring attacks that are relieved somewhat through 
medications.

3.  The veteran's service-connected residuals of a fracture 
of the right scapula (major) are manifested by complaints of 
pain and objective evidence of some limitation of movement 
with no recurrent subluxation, weakness, or easy 
fatigability, and there is no evidence of fibrous union, 
nonunion or loss of head of the humerus.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a lumbosacral spine injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5293 
(effective prior to, and since, September 23, 2002).

2.  The criteria for a disability rating in excess of 10 
percent for the residuals of a right scapula fracture (major) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was granted for lower back strain and the 
residuals of a fracture of the right scapula based on the 
service medical records that showed both of these 
disabilities.  See VA Form 21-6796, Rating Decision, January 
11, 1966.  A 10 percent disability rating was assigned for 
the back disorder pursuant to the rating criteria found at 38 
C.F.R Part 4, Diagnostic Code 5295 (1965).  A noncompensable 
evaluation was awarded for the right shoulder disorder - the 
rating criteria used was 38 C.F.R. Part 4, Diagnostic Code 
5203 (1965).  

One year later, in January 1967, the veteran underwent an 
examination of his lower back.  Upon completion of the 
medical examination, the veteran was diagnosed as suffering 
from degenerative disc disease between L2 and L3 with 
traumatic arthritis and impairment of the Achilles reflex 
along with sensory changes.  Changes were not noted with 
respect to the veteran's scapula disability.  Following a 
review of the medical examinations, the RO assigned a 20 
percent rating for the veteran's lower back disorder.  The 
rating criterion used was 38 C.F.R. Part 4, Diagnostic Code 
5293 (1966).  The veteran's right shoulder disability rating 
did not change.  

In April 1972, the veteran underwent another VA examination 
of his lower back and right shoulder.  The veteran complained 
of pain in both areas.  The examination revealed that the 
veteran had some impairment of motion in the shoulder along 
with pain.  A diagnosis was given along with disc disease at 
L-2, L-3, L3, L-4, with moderately severe muscle spasms and 
slight impairment of motion.  The right scapula disorder was 
classified as an impairment of motion in the right shoulder 
along with pain.  Based on the results of the examination, 
the RO increased the veteran's back disability evaluation 
from 20 to 40 percent.  The right shoulder disorder was given 
a compensable evaluation of 10 percent.       

In a September 1984 rating decision, the veteran's lower back 
disability was reduced from 40 to 20 percent.  The right 
shoulder disability rating was not affected by the reduction.  
The veteran appealed the reduction to the Board.  In 
September 1985, the Board issued a decision affirming the 
decision of the RO.  In essence, the Board noted that the 
veteran's lower back disability, while manifested by chronic 
radiating pain, did not produce motion limitations, muscle 
spasms, or significant neurological deficits.  As such, the 
medical evidence of record did not support an evaluation in 
excess of 20 percent.  Hence, the Board denied the veteran's 
appeal.

From 1985 to 1993, the veteran repeatedly sought to increase 
his evaluation for his lower back disability.  His claim for 
increases was denied; he subsequently appealed again to the 
Board and in August 1993 the Board issued a decision on the 
merits of the veteran's claim.  The Board found that the 
disability produced only moderate impairment.  Because the 
veteran retained substantial range of lumbar motion, and 
since there were a lack of findings of muscle spasms or 
significant neurological findings, the Board concluded that 
an evaluation in excess of 20 percent was not warranted.

The veteran underwent additional VA medical treatment in 1995 
and 1996.  The records reflect that the veteran's pain 
radiated from the lower back into his legs.  Although the 
neurological findings were within normal limits, the veteran 
complained of constant pain.  Moreover, the evidence noted 
that there was a decrease in the range of motion of the lower 
back and there were x-ray films showing arthritis.  
Subsequently, the RO granted an increased evaluation for the 
lower back disorder, raising the evaluation from 20 to 40 
percent.  The right shoulder disorder remained categorized as 
10 percent disabling.   

In October 1998, the veteran once again submitted a claim to 
the VA requesting that his disabilities of the right shoulder 
and lower back be rated higher than 40 and 20 percent 
respectively.  Following the submission of his petition for 
increased ratings, the veteran underwent orthopedic 
examinations of his lower back and right shoulder in April 
1999.  Before the examination, the veteran complained of pain 
in both the right scapula area and the lower back.  Physical 
examination revealed bilateral paraspinal spasms and 
bilateral posterior thigh pain.  The examining physician 
noted that magnetic resonance imaging (MRI) revealed a left 
central herniation of the nucleus pulposi at L5-S1.  

With reference to his right shoulder, the veteran was able to 
flex the joint from 0 to 160 degrees, abduct the joint from 0 
to 180 degrees, and internally and externally rotate from 0 
to 90 degrees.  There was no evidence of fatigability, 
weakened movement, incoordination, functional loss of range 
of motion or further pain with repetitive motion.  Straight-
leg raising on the right and left was 0 to 90 degrees and 
without discomfort.  Range of motion revealed forward flexion 
from 0 to 90 degrees, backward extension of 0 to 30 degrees, 
lateral rotation 0 to 35 degrees, and lateral flexion of 0 to 
40 degrees.  His sensory examination was intact to both 
pinprick and light touch in all lower extremity dermatomes.  
Repetitive toe touching did not precipitate fatigability, 
weakened movement, incoordination, functional loss of range 
of motion or further pain. .  

The veteran's VA medical treatment records for 1995 to 2002 
do reveal that the veteran has complained of pain and 
discomfort in both the lower back and right shoulder regions.  
He has been given various medications to relieve both pain 
centers.  He has undergone physical therapy and has used a 
"TENS" unit for his lower back pain.  He has not, however, 
been assigned bed rest to relieve the pain in his lower back 
and right shoulder.

As noted above, the Board remanded this claim in February 
2001 for the purpose of obtaining additional medical 
information.  In particular, the Board requested that 
examinations of the veteran's lower back and right shoulder 
be accomplished.

The veteran underwent such an orthopedic examination in 
October 2002.  The veteran told the examiner that his right 
shoulder had pain with motion.  He further stated that he had 
some restriction with the movement of the right shoulder.  
Upon examination of the right shoulder, the examiner noted 
musculature was normal.  There was no deformity or atrophy.  
The scapular was not particularly tender to palpate and was 
not deformed.  The veteran's elevation (flexion) of his 
shoulders was 170 degrees, abduction was 160 degrees, 
external rotation 80 degrees, and internal rotation 70 
degrees.  There was no crepitus noted.  His strength was 5/5 
in flexion, abduction, and external rotation of the shoulder.  
There was no increased pain with resisted motion and there 
was no gross fatigability or weakness seen.

The examiner wrote that the scapula fracture was healed 
without significant residuals.  He further reported that 
there was no functional loss of the right shoulder.  In 
discussing whether this disorder prevented the veteran from 
working, the doctor opined that the right shoulder did not 
have any bearing on whether the veteran could work.  The 
examiner noted that the scapula injury was not significant 
and there was only minimal limitation of motion.  

The veteran's lower back was also examined in October 2002, 
at the time his right shoulder was examined.  On examination, 
flexion was 60 degrees, extension 20 degrees, lateral bending 
20 degrees bilaterally and rotation to right and to left both 
20 degrees.  There was mildly increased pain with resisted 
motion, but there was no gross fatigability or incoordination 
seen.     

Upon completion of the examination, the doctor diagnosed the 
veteran as having post-traumatic and degenerative disc 
disease with post-traumatic arthritis of the lumbosacral 
spine.  The examiner noted pain and motion loss.  It was 
further indicated that an additional 15 degree range of 
motion loss per the DeLuca issues as outlined above for the 
LS spine condition.

The examiner opined that the veteran was disabled as a result 
of his back disorder.  He indicated that the veteran's back 
disability prevented the veteran from performing sedentary 
work due to increased symptoms with sitting.  The examiner 
further noted that he would be able to perform some type of 
gentle manual labor or other employment that did not place 
much stress on his back.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claim in the rating decisions, the statement 
of the case, the supplemental statements of the case, and via 
the Board's February 2001 Remand.  The Board concludes that 
these discussions adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  VA has 
obtained the veteran's VA medical records, and it is noted 
that the veteran has not indicated that he received treatment 
at any other VA or non-VA medical facilities.  The veteran 
has undergone recent VA medical examinations that chronicled 
the various manifestations of a lower back disability and a 
right shoulder disorder from which the veteran was suffering 
therefrom.  The veteran has not, however, provided the VA 
with other relevant medical evidence that would assist in the 
processing of this claim.

During the course of this appeal, the veteran has offered 
written statements detailing his claim.  Although the veteran 
was given the opportunity to provide testimony before an RO 
hearing officer and the Board.  He has declined the 
opportunity to do so.  He has not suggested or insinuated 
that other evidence was available to support the claim.  
Following the Board's Remand, the RO, in a letter issued in 
June 2002, notified the veteran of the VCAA, what evidence 
the veteran needed to submit and what the VA would do in 
order to help complete his application for benefits.  Since 
all relevant evidence was obtained and no evidence has been 
identified that either the veteran or VA could attempt to 
attain, there is no need for further development.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issues before the Board, the 
appeal stems from the veteran's disagreement with evaluations 
assigned after the original grant of service connection, and 
the potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, are not for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

I.  Lower Back Disorder

The veteran's lower back disability has been rated pursuant 
to Diagnostic Code 5293.  38 C.F.R. Part 4 (2002).  Under 
this code, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  

The Board also notes that a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).  Ankylosis is the "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  The 
medical records have indicated that the veteran's segments of 
the spine have not become fused.  Favorable and unfavorable 
ankylosis has not been diagnosed.  Hence, because unfavorable 
ankylosis of the lumbar segment of the spine has not been 
diagnosed, Diagnostic Code 5289 is not for application.  
38 C.F.R. Part 4 (2002).  

In addition, a 60 percent evaluation is warranted for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle, and for residuals of a fractured vertebra 
with abnormal mobility requiring a neck brace, but without 
cord involvement.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2002).  Moreover, a 100 percent evaluation is warranted 
for ankylosis of the spine in an unfavorable angle with 
marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  A 
100 percent evaluation is also warranted for residuals of a 
fractured vertebra if there is cord involvement, if the 
claimant is bedridden, or if the condition requires long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  
Since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine or since ankylosis in an 
unfavorable position is not present and because ankylosis of 
the "spine" at a favorable angle has not been reported, 
38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286 (2002) are 
also not pertinent.

Additionally, on September 23, 2002, new rating criteria for 
intervertebral disc syndrome became effective.  67 Fed.Reg. 
54,345 (August 22, 2002) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293).  The revised diagnostic code 
now provides for the evaluation of intervertebral disc 
syndrome (pre-operatively or post-operatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the "new" Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  These "new" criteria provide that a 20 percent 
rating is warranted when intervertebral disc syndrome is 
characterized by incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  It 
is also noted that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using the 
evaluation criteria for the most appropriate diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate diagnostic 
code or codes.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Since the veteran applied for an 
increased rating for lumbar spine disability in January 1998, 
prior to the enactment of the new criteria, the Board is 
obligated under Karnas to evaluate the claim under both the 
old and (effective from September 23, 2002) the new criteria.  

The most recent VA examination reports are definite in the 
conclusions that the veteran is not suffering from sciatic 
neuropathy as a result of his lower back disability.  They 
have also not described any type of neurological symptoms 
attributable to the veteran's disc disorder.  Although the 
veteran does suffer from pain, restriction of motion, 
occasional mild muscle spasms, and tenderness, absent muscle 
jerks, pronounced restriction of motion of the lumbar spine, 
and other neurological findings appropriate to the site of 
the diseased discs have not been found or diagnosed.  The 
veteran has also admitted to VA doctors that the prescribed 
medications do offer some relief to the pain and discomfort.  
Additionally, none of the medical records suggest or 
insinuate that the veteran has been bedridden solely as a 
result of his service-connected lower back disorder.  
Moreover, those same records do not show that he has been 
prescribed bed rest for a period of six weeks or more by his 
treating, or any other, physician.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
applying either the new or old diagnostic criteria to the 
symptoms and manifestations currently complained thereof, it 
is the conclusion of the Board that the evidence does not 
support an evaluation in excess of 40 percent pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5293 (effective prior to, and 
since, September 23, 2002).  The veteran does suffer from 
pain and restriction in his range of motion of the back.  
However, neurological findings appropriate to the site of the 
diseased disc have not been reported.  Moreover, the medical 
evidence does not show that the veteran is bedridden or has 
been prescribed bed rest for a period of six weeks or more 
during the year.  Hence, because the symptoms and 
manifestations do not indicate that the veteran's lower back 
disorder is inappropriately rated, an increased evaluation is 
denied.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has 
limitation of motion of the lumbar spine, and that there is 
pain on motion.  Yet, the Board finds that the 40 percent 
disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the lumbar segment of the spine results in a 
certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the 40 percent 
disability rating assigned by the RO for this condition is 
correct, and the preponderance of the evidence is against a 
higher evaluation.

Additionally, 38 C.F.R. § 3.321(b)(1) (2002) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the back disability, solely by itself, causes 
marked interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2002) is not appropriate.

II.  Right Scapula Disability

The veteran's right shoulder disorder has been categorized as 
10 percent disabling.  Disabilities of the shoulder and arm 
may be evaluated under rating criteria that contemplate 
ankylosis of scapulohumeral articulation (Diagnostic Code 
5200), limitation of motion of the arm (Diagnostic Code 
5201), other impairment of the humerus (Diagnostic Code 
5202), or impairment of the clavicle or scapula (Diagnostic 
Code 5203).  38 C.F.R. Part 4 (2002).  The veteran does not 
have ankylosis or impairment of the humerus, so those codes 
are not for application.  He does have slight limitation of 
motion.  The RO has rated his right shoulder disability, 
major, under Diagnostic Code 5203.  Ibid.

Diagnostic Code 5201 provides disability ratings based on 
limitation of motion of the shoulder.  38 C.F.R. Part 4 
(2002).  A 20 percent rating is assigned for limitation of 
motion at shoulder level for the major shoulder, a 30 percent 
rating is warranted if motion of the major shoulder is 
limited to between side and shoulder level, and a 40 percent 
rating is assigned if motion is limited to 25 degrees from 
the side. 

Under 38 C.F.R. § 4.71a, Plate I (2002), 90 degrees 
constitutes shoulder level and 180 degrees constitutes full 
range of flexion and abduction of the shoulder.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

The veteran clearly has some limitation of motion of his 
right shoulder.  The evidence shows that he does not have 
full range of motion but it is not restricted merely to 
shoulder level.  On the most recent VA orthopedic 
examination, the veteran's forward flexion is to 170 degrees, 
which is above shoulder level, and abduction was to 160 
degrees, which is also above shoulder level.  Because the 
veteran's limitation of motion does not even approximate that 
required for the lowest compensable evaluation under 
Diagnostic Code 5201, a noncompensable evaluation would be 
appropriate under that code.  38 C.F.R. § 4.31.

For musculoskeletal disabilities, the Court has held that 38 
C.F.R. §§ 4.40, 4.45, 4.59 were not subsumed into the 
diagnostic codes under which limitation of motion is rated, 
and that the Board has to consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The VA examination showed that the veteran suffers from pain, 
which minimally restricts his range of motion.  The 
functioning of the right shoulder has not been measurably 
effected.  Nevertheless, this pain does not so reduce the 
veteran's range of motion that it would place his symptoms 
and manifestations at the criteria needed for a compensable 
rating under 38 C.F.R. Part 4, Diagnostic Code 5201 (2002).  

Additionally, the VA Schedule for Rating Disabilities (Rating 
Schedule) provides disability ratings for impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
rated as 10 percent disabling.  Nonunion of the clavicle or 
scapula is rated as 10 percent disabling without loose 
movement and 20 percent with loose movement.  Dislocation of 
the clavicle or scapula is rated as 20 percent disabling.  38 
C.F.R. Part 4, Diagnostic Code 5203 (2002).

With respect to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5203 (2002), there is no evidence, either in 
the veteran's medical treatment records, or in the VA 
examination reports that the veteran experiences dislocation 
of the clavicle or scapula.  Moreover, there is no evidence 
showing that there is nonunion of the clavicle or scapula 
with loose movements.  The veteran's right shoulder is rated 
by analogy to this code.  Assigning the 10 percent rating 
recognizes the noncompensably limiting pain.  There is no 
basis for a higher evaluation.

Therefore, based on the above, the Board finds that the 
criteria for a disability rating higher than 10 percent for a 
right shoulder disability have not been met.  The Board has 
also considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating.  See Spurgeon, 
10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 202 
(1995).  It is not disputed that the veteran has minimal 
limitation of motion of the right shoulder and that he 
suffers from pain.  Nevertheless, the Board finds that the 10 
percent disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the right shoulder results in a certain level of 
functional loss.  However, there is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or limitation of motion during 
flare-ups or with use.  Hence, the 10 percent disability 
rating assigned by the RO for this condition is correct, and 
the preponderance of the evidence is against a higher 
evaluation.

Additionally, 38 C.F.R. § 3.321(b)(1) (2002) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the right shoulder disorder, solely by itself, 
causes marked interference with employment or necessitated 
frequent hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2002) is not appropriate.


ORDER

An increased evaluation for the residuals of a lumbosacral 
spine injury is denied.

An increased evaluation for the residuals of a fracture of 
the right scapula is denied.  


REMAND

The veteran has also requested that a TDIU be assigned.  He 
maintains that as a result of his lower back and right 
shoulder disabilities, he is unable to obtain and maintain 
gainful employment.  

The claims folder reflects that the veteran has applied for 
Social Security Administration (SSA) benefits.  The record 
indicates that the veteran has not been granted SSA benefits 
per se but has been awarded other benefits associated with 
the SSA.  These records have not been included in the claims 
folder and they may shed some light on the veteran's 
assertions that he is unemployable due to his service-
connected disabilities.  In other words, these records may be 
pertinent to the veteran's claim and should be obtained prior 
to the issuance of a decision on the merits of the veteran's 
claim.  See Lind v. Principi, 3 Vet. App. 493, 494 ("When 
. . . VA is put on notice . . . of the existence of SSA 
records, . . . VA must seek to obtain those records before 
proceeding with the appeal."); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992) (VA has a duty to attempt to 
secure all records of the SSA regarding the veteran's 
determination of unemployability for SSA purposes).

The Board also notes that the veteran has insinuated that he 
has participated in a VA vocational rehabilitation program.  
The Board finds that records associated with his claim for 
vocational rehabilitation benefits may include evidence 
pertinent to the matter on appeal.  Moreover, the Board also 
notes VA records are held to be within the Secretary's 
control and are considered to be a part of the record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, these 
records must also be obtained and included with the claims 
folder prior to the issuance of a decision concerning the 
TDIU.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the veteran's VA 
Vocational Rehabilitation folder and 
associate it with the record on appeal.

2.  The RO should obtain from SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder.

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) is fully complied with and 
satisfied.

After the above requested development has been accomplished, 
the RO must then readjudicate the remaining issue on appeal, 
with application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand.  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided a supplemental statement of the case.  An 
appropriate period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


